Opinion issued June 13, 2013




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00268-CV
                            ———————————
                   IN THE INTEREST OF M.F., A CHILD



                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Case No. 2010-05847J1


                          MEMORANDUM OPINION

     Appellant, Valeria Sanchez a/k/a Valeria Anne Youngblood a/k/a Valeria

Ash, attempts to bring a second appeal from the trial court’s “Agreed Order

Modifying Prior Order and Decree in Suit Affecting the Parent-Child

Relationship,” signed March 12, 2012.           The order grants sole managing
1
     On October 11, 2010, the trial court ordered that the filings in cause number 2010-
     05098J and in cause number 2010-05847J be consolidated under, and that all
     future filings be captioned under, the latter cause number.
conservatorship of the minor child made the subject of this suit to the Department

of Family and Protective Services. We dismiss the appeal for want of jurisdiction.

      Appellant’s previous appeal from the trial court’s March 12, 2012 order was

dismissed on appellant’s motion. See In re M.F., No. 01-12-00374-CV, 2012 WL
4038451, at *1 (Tex. App.—Houston [1st Dist.] Sept. 13, 2012, no pet.) (mem.

op.). Appellant is not entitled to a second appeal from the trial court’s March 12,

2012 order.

      Moreover, appellant’s pro se notice of appeal filed March 27, 2013 was not

timely filed. An appeal in a child protection case, as here, is accelerated. See TEX.

FAM. CODE ANN. §.109.002(a) (West Supp. 2012); TEX. R. APP. P. 28.4(a). In an

accelerated appeal, absent a motion to extend time under Rule of Appellate

Procedure 26.3, “the deadline for filing a notice of appeal is strictly set at twenty

days after the judgment is signed, with no exceptions. . . .” In re K.A.F., 160
S.W.3d 923, 927 (Tex. 2005); see TEX. R. APP. P. 26.1(b), 26.3. “Filing a motion

for new trial, any other post-trial motion, or a request for findings of fact will not

extend the time to perfect an accelerated appeal.” TEX. R. APP. P. 28.1(b).

      The time to file a notice of appeal from the trial court’s March 12, 2012

order in this case expired on April 2, 2012.         See TEX. R. APP. P. 26.1(b).

Appellant’s notice of appeal filed a year later, on March 27, 2013, was not timely

filed. See id.; K.A.F., 160 S.W.3d at 927.


                                          2
      Because we lack jurisdiction over the attempted appeal, we must dismiss the

appeal. See K.A.F., 160 S.W.3d at 928 (affirming dismissal of appeal in parental

termination case when notice of appeal was untimely); see also In re J.G., No. 01-

11-00395-CV, 2012 WL 3041311, at *1 (Tex. App.—Houston [1st Dist.] July 6,

2012, no pet.) (mem. op.) (dismissing appeal in parental termination case for want

of jurisdiction because notice of appeal was untimely). We notified appellant that

her appeal was subject to dismissal unless she filed a written response

demonstrating that this Court has jurisdiction over the appeal. See TEX. R. APP. P.

42.3(a) (allowing involuntary dismissal of appeal after notice).       Appellant’s

response does not show grounds for continuing the appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.




                                         3